SUPPLEMENTAL ACTION
Notice of Pre-AIA  or AIA  Status
This action replaces the previous action with paper number 20211105 which inadvertently omitted claims 18-20 from the treatment on the merits.  Claims 18-20 are rejected under the nonstatutory double patenting rejection set forth in the previous action.
Priority
This application is a continuation of US Application no. 15/820,421, now US Patent no. 10,729,496, filed 21 November 2017.

Information Disclosure Statement
The information disclosure statements filed 21 June 2020 (2) have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,729,496. Although the claims at the ‘496 patent substantially overlaps in scope that anticipates the present invention.  For instance, claim 1 of the ‘496 recites all the features of the present invention including: the laser engine, the second harmonic generator for receiving laser pulses from the laser engine and generating laser pulses having a second wavelength, an optical parametric oscillator configured in the same manner as the present invention for receiving the signals from the second harmonic generator and generating light pulses with a third wavelength, the applicator configured in the same manner as claimed comprising user-selectable output paths that enable a user to select for output from the path between the laser engine and second harmonic generator, the path between the second harmonic generator and the optical parametric oscillator, or the path proximate the optical parametric oscillator output.  It is recognized that the wavelengths generated by the laser engine in the near-infrared range of the present invention are read on by the specification of specific wavelengths cited in the ‘496 of 1000 nm to 1200 nm, similarly the green region wavelength of the second harmonic generator in the present invention is read on by ‘496 patent that recites that the second harmonic generator provides wavelengths of half that of the laser engine, and the red wavelength output by the optical parametric oscillator of the present invention is read on by the wavelength of 630-755 nm specified by the ‘496 patent.  
Similar overlap is found in the parameters recited by claims 3-9 of the ‘496 over depending claims 2-10 of the present invention.

In view of the overlap and anticipatory features, the present invention is considered not to comprise a mutually exclusive or patentably distinct invention.

Allowable Subject Matter
Claims 1-20 would be allowable should applicant’s reply either comply with or specifically traverse the requirement of the double patenting rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  the present invention sets forth limitations previously deemed allowable over the prior art as demonstrated in US Patent no. 10,729,496.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 November 2021